 Case 2:19-cv-08721-VEB Document 22 Filed 07/26/21 Page 1 of 1 Page ID #:457




1
2
3
4
5
6
7
8
9
10
11                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
12
13   JOE GUZMAN,                             )   Case No. 2:19-cv-08721 (VEB)
                                             )
14         Plaintiff,                        )   ORDER AWARDING EQUAL
15                                           )   ACCESS TO JUSTICE ACT
               v.                            )   ATTORNEYS’ FEES PURSUANT
16
     ANDREW SAUL,                            )   TO 28 U.S.C. § 2412(d)
17   Commissioner of Social Security,        )
18                                           )
           Defendant.                        )
19                                           )
20
21         Based upon the parties’ Stipulation for the Award and Payment of Equal
22   Access to Justice Act Fees, IT IS ORDERED that attorneys’ fees in the amount of
23   FOUR THOUSAND SEVEN HUNDRED DOLLARS [$4,700.00]. as authorized by
24   28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation.
25
           Dated July 26, 2021       /s/Victor E. Bianchini
26
                                     VICTOR E. BIANCHINI
27                                   UNITED STATES MAGISTRATE JUDGE
28
